— Motion to dismiss appeal denied. Judgment unanimously reversed on the law and matter remitted to Supreme Court, Erie County, for further proceedings on the indictment. Memorandum: A conclusory assertion that statements were obtained from defendant in violation of his statutory and constitutional rights amounts to a claim that the statement was "involuntarily made” (CPL 60.45 [2] [b] [ii]), and the trial court erred in denying defendant’s motion to suppress without conducting a Huntley hearing (CPL 710.20 [3]; 710.60 [3] [b]; People v Weaver, 49 NY2d 1012; People v Knights, 124 AD2d 935). (Appeal from judgment of Supreme Court, Erie County, Flynn, Jr., J. — attempted criminal possession of forged instrument, second degree.) Present—Callahan, J. P., Doerr, Denman, Lawton and Davis, JJ.